Title: To Thomas Jefferson from John Trumbull, 7 December 1787
From: Trumbull, John
To: Jefferson, Thomas



Dr. Sir
London Decr. 7th. 1787.

I have your letter of Novr. 13th. by which I am happy to learn that your Harpsichord is safe. It must be long since in your possession and I hope answers in every respect your wishes.
I fear Mr. Brown will not have compleated your commission in time for me to bring: one of the Polyplasiosmos pictures I will bring you (’tis such a ridiculous long word, that I don’t believe I have spelt it right).—I hope now to have the happiness to be with you in a few days. Thursday next is the day at present fix’d for me to leave London in company with Mrs. Church. I do not know whether I may not be under a necessity of praying a delay of 2 or 3 days more to give me time for finishing my sketch of York Town, in which my Conduct has been that of a true sinner who delays his preparations to the latest moment and then has too little time.
I have found more difficulty in reconciling the formality of the Parade, to the Variety necessary in a picture, than in anything of the kind I ever attempted before: and have therefore untill this  hour found it impossible to satisfy my own wishes. I flatter myself with the Idea that I am now in the road to success and hope to have compleated the work by the day fix’d. At any rate I shall not overrun it more than 2 or 3.
Mrs. Cosway to my great mortification is expected in London every day. She was not arrivd this morning. If she had remain’d in Paris untill our arrival, you would have found a powerfull ally in Mrs. Church, who I am sure would have us’d every influence in conjunction with her other friends to have detain’d her a little longer.
I Beg my Compliments to Mr. Short, & am with the highest respect Dear Sir Your oblig’d friend & servant,

Jno. Trumbull


The Conventions of Massachusetts and Connecticut meet in January to consider the new Constitution. The approbation it meets in America seems very unanimous.

